DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                               Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
                                           Response to Amendment
	Claims 1, 3, 5-6, 10-16, 20-22 and 25 have been amended; and claims 1-25 are currently pending. 


                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPN 8558344 B2, hereinafter “Chen”).

In regards to claim 20, Chen discloses (Fig. 9) a computing device, comprising: a circuit board (PCB, see for example, Fig. 4); and an integrated circuit (IC) package coupled to the circuit board (PCB, See for example, Fig. 4), wherein the IC package includes an IC package support and a computing component coupled (410, see for example, Fig. 4) to the IC package support, the IC package support includes an inductor (900), and the inductor includes a solenoid (920) having a single column of magnetic material (910 is a single column except that the column includes voids 912) interior to the solenoid parallel to a longitudinal axis of the solenoid (in the interior of the solenoid the magnetic material l910 is extending vertically).

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 

In regards to claim 1, Chen discloses (Fig. 9) an integrated circuit (IC) package support, comprising: 
an inductor, including: 
a solenoid (920), 
a first portion of a magnetic material (910B) in an interior of the solenoid (920), and 
a second portion of magnetic material (910A, 910C) outside the interior of the solenoid (920).
	
	Chen as modified above is silent about separately forming each portions (first, second, and third portion) of the magnetic materials. 
	However, Chen teaches (Fig. 9) that the first, second, and third portions of the magnetic materials are formed integrally. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the integrally formed pieces separate because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

	Furthermore, Chen fails to explicitly teach that the third portion of the magnetic material has a speaker-shaped cross-section. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third portion of the magnetic material a speaker-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


In regards to claim 10, Chen discloses (Fig. 9) an integrated circuit (IC) package, comprising: an IC package support having an inductor (900) embedded therein, wherein the inductor includes a solenoid (920) and a magnetic structure (910) around the solenoid (920), and wherein the magnetic structure (910) includes multiple portions of magnetic material oriented parallel to a longitudinal axis of the solenoid (920); and a die (410, see for example, Fig. 4) coupled to the IC package support.
Chen as modified above is silent about separately forming each portions (first, second, and third portion) of the magnetic materials. 
	However, Chen teaches (Fig. 9) that the first, second, and third portions of the magnetic materials are formed integrally. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the integrally formed pieces separate because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

	Furthermore, Chen fails to explicitly teach that the third portion of the magnetic material has a rectangular-shaped cross-section. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third portion of the magnetic material a rectangular-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 3, Chen discloses (See, for example, Fig. 9) the first portion of the magnetic material (910B) and the second portion of the magnetic material (910A, 910C) are  oriented along a longitudinal axis of the solenoid (920).

In regards to claim 4, Chen discloses (See, for example, Fig. 9) the first portion of the magnetic material (910B) has a height that is greater than a height of the solenoid (920).

In regards to claim 5, Chen discloses (See, for example, Fig. 9) a fourth portion of magnetic material (bottom horizontal portion of the magnetic material 910) coupling the second end of the first portion (910B, bottom) of magnetic material with the fourth end of the second portion of magnetic material (910A, 910C, bottom). 
Chen as modified above further fails to explicitly teach that the fourth portion of magnetic material has a speaker-shaped cross-section. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fourth portion of the magnetic material a speaker-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 6, Chen discloses (See, for example, Fig. 9(b)) the second portion of the magnetic material (910A, 910C) is one of a plurality of second portions of magnetic material. 

Chen as modified above further fails to explicitly teach that the third portion of  magnetic material has a windmill-shaped cross-section.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third portion of the magnetic material a windmill-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 9, Chen discloses (see, for example, Fig. 9) the IC package support is a package substrate or an interposer (420, see Fig. 4).

In regards to claim 11, Chen discloses (see, for example, Fig. 9) the second portion of the magnetic material (910A, 910C) is a ring fully surrounding the outside of the solenoid (920).

In regards to claim 12, Chen discloses (see, for example, Fig. 9) the second portion of the magnetic material (910A, 910C) includes a plurality of walls (due to the existence of the voids 912), wherein the plurality of walls are not connected with each other. 

In regards to claim 13, Chen as modified above discloses all limitations of claim 10 above except that the second portion of the magnetic material includes a C-shaped cross-section, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second portion of the magnetic material includes a C-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 14, Chen discloses (See, for example, Fig. 9) a fourth portion of magnetic material (bottom horizontal portion of the magnetic material 910) coupling the second end of the first portion (910B, bottom) of magnetic material with the fourth end of the second portion of magnetic material (910A, 910C, bottom). 
Chen as modified above further fails to explicitly teach that the fourth portion of magnetic material has a rectangular-shaped cross-section. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fourth portion of the magnetic material a rectangular-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 8558344 B2, hereinafter “Chen”) in view of Umetani et al. (DE 11 2015 0031699, hereinafter “Umetani”).

In regards to claim 15, Chen discloses (Fig. 9) a coreless integrated circuit (IC) package support, comprising: an inductor (900), including: a solenoid (920), and a magnetic material (910B) in an interior of the solenoid (920).
However, Chen fails to explicitly teach that a first magnetic in an interior of the solenoid; 
a second magnetic material outside the interior of the solenoid; and 
a third magnetic material outside the interior of the solenoid, wherein the first, second, and third magnetic materials are not in contact with each other. 
 
Umetani while disclosing magnetic circuit component teaches (See, for example, Fig. 6A-6C) that a first magnetic (24d) in an interior of the solenoid; 
a second magnetic material (24b) outside the interior of the solenoid; and 
a third magnetic material (24a, 24c) outside the interior of the solenoid, wherein the first (24d), second (24b), and third (24a, 24c) magnetic materials are not in contact with each other. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Umetani because this would help provide a magnetic component that can efficiently reduce the AC resistance of a coil in the state where a winding wire is installed as an inductor.
Chen as modified above is silent about separately forming each portions (first to sixth portions) of the magnetic materials. 
	However, Chen teaches (Fig. 9) that the first, second, third, fourth, fifth and sixth  portions of the magnetic materials are formed integrally. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the integrally formed pieces separate because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

	Furthermore, Chen fails to explicitly teach that the third portion of the magnetic material has a rectangular-shaped cross-section. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the third portion of the magnetic material a rectangular-shaped cross-section because such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
		 
In regards to claim 16, Chen discloses (See, for example, Fig. 9) the second and fifth magnetic materials (910A or 910C) outside the interior of the solenoid have a planar shape or a C-shaped cross-section. 
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second and fifth magnetic materials outside the interior of the solenoid have a planar shape or a C-shaped cross-section since such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kuettner et al. (USPN 5852866, hereinafter “Kuettner”).

In regards to claim 2, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the solenoid includes a plurality of conductive lines and conductive vias through multiple layers of dielectric material.
	Kuettner while disclosing microcoils teaches (See, for example, Fig. 2e) the solenoid includes a plurality of conductive lines (1a, 1b) and conductive vias (2) through multiple layers of dielectric material (4b, 4c).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the insulation permits practically any design of microcoils with comparatively high inductance values. This would also help produce complex coil arrangements such as arrays or transformers. 

In regards to claim 7, Chen discloses all limitations of claim 1 but it is silent about the IC package support being coreless.
	Kuettner discloses (See, for example, Figs, 2a-2e) the IC package support (see, Fig. 2e) being coreless.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the insulation permits practically any design of microcoils with comparatively high inductance values. This would also help produce complex coil arrangements such as arrays or transformers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ahrens et al. (CN 102148089 A, hereinafter “Ahrens”).

In regards to claim 8, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the magnetic material includes a magnetic paste.
	Ahrens while disclosing integrated inductor teaches (See, for example, Fig. 1) the magnetic material (108) includes a magnetic paste (See, for example, Par [0016]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Chen by Ahrens because this would help manufacture a compact inductor in a cost effective manner, and with an enhanced characteristics. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Umetani as applied to claim 15 above, and further in view of Mano et al. (US 2013/0223033 A1, hereinafter “Mano”).

In regards to claims 17-19, Chen discloses all limitations of claim 15 but fails to explicitly teach that the inductor is spaced apart from solder resist at a face of the IC package support; the inductor is in contact with solder resist at a face of the IC package support; and the magnetic material includes an epoxy resin.
	Mano while disclosing inductor teaches (See, for example, Fig. 1) the inductor (110) is spaced apart from solder resist (70) at a face of the IC package support; the inductor (110) is in contact with solder resist (110) at a face of the IC package support (10); and the magnetic material includes an epoxy resin (See, for example, Par [0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mano et al. (US 2013/0223033 A1, hereinafter “Mano”).

In regards to claim 23, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the circuit board is a motherboard.
	Mano discloses the circuit board is a motherboard (See, for example, Par [0038]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cheng et al. (US 2003/0077871 A1, hereinafter “Cheng”).

In regards to claim 24, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the computing device is a handheld computing device or a server computing device.
	Cheng while disclosing inductor fabrication teaches the computing device is a handheld computing device or a server computing device (…inductors are required in miniaturized devices that may include a power regulator in an integrated circuit, or a component in a low power application such as a hand-held device. See, for example, Par [0004]). 	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Cheng because this would help minimizes stub length between the inductor and microelectronic device. Hence, reduces skew in the required response characteristics.


                                              Allowable Subject Matter
Claims 21-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                             Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 10, 15 and 20 have been considered and are addressed in the rejections stated above. 



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893